[DO NOT PUBLISH]


           IN THE UNITED STATES COURT OF APPEALS
                                                         FILED
                 FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                   ________________________ ELEVENTH CIRCUIT
                                                  SEPTEMBER 11, 2007
                        No. 06-16482               THOMAS K. KAHN
                    Non-Argument Calendar              CLERK
                  ________________________

                 D. C. Docket No. 06-00205-CR-4

UNITED STATES OF AMERICA,


                                             Plaintiff-Appellee,

                            versus

KEVIN KLARELL WASHINGTON,
a.k.a. Tank,

                                             Defendant-Appellant.



                  ________________________

                        No. 06-16483
                    Non-Argument Calendar
                  ________________________

                 D. C. Docket No. 06-00205-CR-4

UNITED STATES OF AMERICA,


                                             Plaintiff-Appellee,
                                        versus

LAVONNIA WASHINGTON,

                                                           Defendant-Appellant.

                            ________________________

                    Appeals from the United States District Court
                        for the Southern District of Georgia
                          _________________________

                                (September 11, 2007)

Before BIRCH, MARCUS and KRAVITCH, Circuit Judges.

PER CURIAM:

      In this consolidated appeal, Kevin Klarell Washington (“Kevin”) and

Lavonnia Washington (“Lavonnia”) appeal their sentences imposed after pleading

guilty to distributing crack cocaine (Kevin), sending a false distress signal to the

United States Coast Guard (Kevin), and making false declarations before a grand

jury (Lavonnia). For the reasons that follow, we affirm.

                                 I. BACKGROUND

                                A. Offense Conduct

      In July 2006, a federal grand jury indicted Kevin and his wife Lavonnia in a

ten-count indictment. Pursuant to a written plea agreement, Kevin pleaded guilty

to one count of distributing crack cocaine, in violation of 21 U.S.C. § 841(a)(1),

                                           2
and one count of sending a false distress message to the Coast Guard, in violation

of 14 U.S.C. § 88(c). Lavonnia pleaded guilty to making false declarations before

a grand jury, in violation of 18 U.S.C. § 1623.

      According to the presentence investigation reports (“PSI”), a confidential

informant purchased crack cocaine from Kevin in Savannah, Georgia on five

occasions between late 2004 and early 2005. In August 2005, agents with the Drug

Enforcement Administration (“DEA”) traveled to the Washingtons’ home and

seized two vehicles that had been used to facilitate drug sales. The next day, the

Washingtons met with DEA agents and learned that evidence would soon be

presented to the grand jury regarding Kevin’s involvement in selling crack cocaine.

The agents offered Kevin the opportunity to assist in the DEA’s investigation of

other suspects. Kevin asked for time to consider the offer.

      On September 13, 2005, Lavonnia’s brother, Timothy Sapp, initiated an

emergency distress call to the Coast Guard and reported that Kevin had fallen

overboard from a fishing vessel into the Wilmington River. Over the next 48

hours, the Coast Guard conducted an extensive search for Kevin, using boats,

helicopters, and an airplane, but they did not find Kevin. The Coast Guard

expended a total of $314,019 during the unsuccessful search. On September 28,

2005, Lavonnia contacted the DEA and solicited the agency to pay $33,000 for a



                                          3
diver to continue to search for Kevin’s body. The DEA refused.

        On October 1, 2005, a memorial service was held for Kevin at a church in

Savannah. Several friends and family members spoke about Kevin, and after the

ceremony, the family placed a wreath in the Wilmington River to memorialize his

life.

        Federal agents, however, remained suspicious of the timing and

circumstances of Kevin’s disappearance. Believing that Kevin was still alive,

agents with the Coast Guard served Sapp a subpoena to appear before a federal

grand jury in Savannah. In response, Sapp admitted to the agents that Kevin had

staged his death by jumping off of the fishing vessel and boarding the boat of a

friend who transported him ashore. Once Kevin reached the shore, he was driven

by friends and family to Columbia, South Carolina, where he stayed for two weeks

in a motel room rented for him by Lavonnia. Sapp then drove Kevin from

Columbia to Yemassee, South Carolina, where he was reunited with Lavonnia.

Thereafter, Kevin traveled to Virginia and then to Orlando, Florida. At some

point, he assumed a false identity using forged documents.

        On June 9, 2006, Lavonnia testified before the grand jury that she believed

Kevin was dead and that she had not seen him since several days before the

September 2005 accident.



                                           4
      Kevin was ultimately captured and arrested in Orlando, Florida on June 21,

2006. After Kevin’s arrest, Lavonnia admitted that she had always known Kevin

was alive and that she had seen him since the feigned boating accident.

                                B. Kevin’s Sentence

      In the PSI, the probation officer calculated Kevin’s offense level for the

cocaine-distribution offense as 34, including a two-level enhancement for

obstruction of justice, pursuant to U.S.S.G. § 3C1.1. Finding U.S.S.G. § 2B1.1

(which pertains to economic offenses) to be the most appropriate Guideline for

Kevin’s false-distress-signal offense, the probation officer assessed Kevin’s

offense level as 18, including a 12-level enhancement for the $314,019 amount of

loss incurred by the Coast Guard. Pursuant to U.S.S.G. § 3D1.2, Kevin’s offenses

were grouped together, resulting in an adjusted offense level for the group of 34 (as

the highest adjusted offense level of the offenses in the group). The probation

officer then assessed a three-level reduction for acceptance of responsibility,

pursuant to U.S.S.G. § 3E1.1(a), resulting in a total offense level of 31.

      Regarding Kevin’s criminal history, the probation officer stated that Kevin

was sentenced to six years’ probation on July 26, 1995 in state court after he

pleaded guilty to cocaine possession. That probation was revoked upon Kevin’s

arrest for marijuana possession in February 1996, and he was imprisoned for 60



                                           5
days. In November 1999, Kevin was arrested for selling cocaine, and on April 7,

2000, he pleaded guilty to the sale of a controlled substance and possession of a

controlled substance with intent to distribute. On that same day, Kevin’s probation

for his 1995 cocaine-possession conviction was revoked for the balance of the

term, which the probation officer calculated as “one year, three months, and 19

days.” In an addendum to the PSI, the probation officer acknowledged that there

were no state court records documenting precisely what constituted “the balance”

of Kevin’s probation at the time of the April 2000 revocation. Given the

unavailability of the record, the probation officer “simply subtracted the amount of

time [Kevin] had served on probation from the amount of time originally

imposed.” Because the calculated term of imprisonment exceeded one year and

one month, the probation officer assigned three criminal history points, pursuant to

U.S.S.G. § 4A1.1(a).

      The probation officer also assessed one criminal history point each for

Kevin’s 1997 conviction for driving with a suspended license and his 1998

conviction for obstruction of a law enforcement officer by providing false

information.1 Kevin was thus assigned a total of 11 criminal history points,

resulting in a criminal history category of V. With a total offense level of 31 and a



      1
          Kevin was sentenced to one year of probation for each of these convictions.

                                                6
criminal history category of V, Kevin’s Sentencing Guidelines imprisonment range

was 168 to 210 months.

      Kevin raised several objections to the PSI. As relevant to the instant appeal,

Kevin objected to: the two-level enhancement for obstruction of justice; the three

criminal history points assessed for his previous conviction for cocaine possession;

the criminal history point assessed for his 1997 conviction for driving with a

suspended license; and the criminal history point assessed for his 1998 conviction

for obstruction of a law enforcement officer. Kevin also asserted that he should

receive a downward departure pursuant to U.S.S.G. § 5K2.0 because his cocaine-

distribution offense had no victim and the advisory Guidelines range was unduly

harsh, as it reflected the sentencing disparity between crack and powder cocaine.

      At the sentencing hearing, Kevin reiterated his objections to the PSI and, for

the first time, argued that the two-level enhancement for obstruction of justice

constituted double punishment because he had agreed to pay approximately

$314,019 in restitution pursuant to his plea agreement. The district court

summarily overruled all of Kevin’s objections and found Kevin’s Guidelines range

to be 168 to 210 months’ imprisonment. After hearing argument from counsel, a

statement from Kevin, and statements from several of Kevin’s friends and family

members, the court sentenced him to 188 months’ imprisonment. In imposing the



                                          7
sentence, the court discussed the “ruse” Kevin staged to evade authorities (that is,

faking his death), the costs borne by the resource-strapped Coast Guard as a result

of that ruse, and Kevin’s long-time involvement in the sale and use of drugs. The

court also noted “the statutory factors set in 18 U.S.C. [§] 3553(a).”

                              C. Lavonnia’s Sentence

      The probation officer assigned Lavonnia a base offense level of 14, pursuant

to U.S.S.G. § 2J1.3. The probation officer then assessed a two-level reduction for

acceptance of responsibility, pursuant to U.S.S.G. § 3E1.1(a), resulting in a total

offense level of 12. With an offense level of 12 and a criminal history category of

II, Lavonnia’s Guidelines imprisonment range was 12 to 18 months. Lavonnia

raised no objections to the PSI, but she submitted a statement to the court

requesting a downward departure based on her need to care for her young child.

      At the sentencing hearing, Lavonnia reiterated her request for a downward

departure, asserting that her father had recently died, her mother was financially

and physically dependent on her, and her young son had no other competent

caregiver.

      Before pronouncing the sentence, the district court made several statements

regarding Lavonnia’s conduct. As to Lavonnia’s request that the DEA pay

approximately $33,000 for a diver to continue searching for Kevin approximately



                                           8
two weeks after his disappearance, the court stated that “the most egregious

conduct in the whole unfolding of the conspiracy, to have the cheek, the audacity

to go and ask for more money to further a search that she knew and she had

conspired with, and knew it was bogus from the outset.” Regarding the plea

agreement, the district court stated that it “was a great benefit to [Lavonnia], not

only from the advisory guidelines range, [which was] substantially lower than [it]

would have been had she been convicted of all counts in the indictment[,]” but

“[r]estitution cannot be ordered to the United States Coast Guard for criminal

conduct in which [Lavonnia] played a significant part.” And regarding Lavonnia’s

motion for a downward departure, the court stated “I noticed the egregious conduct

of this defendant who had considerably above-average earnings, and her pursuit of

more investigation, and more money, and more resources to be committed to a

hunt . . . that she knew was absolutely futile.”

      Accepting the calculations in the PSI, the court concluded that Lavonnia’s

total offense level was 12, her criminal history category was II, and her Guidelines

imprisonment range was 12 to 18 months. The court also noted that the statutory

maximum sentence for her offense was five years’ imprisonment. Stating that “her

conduct in this instance merits that extra six months,” the court sentenced

Lavonnia to 24 months’ imprisonment “[p]ursuant to the Sentencing Reform Act



                                           9
of 1984.” Lavonnia raised no objections to the sentence.

                          II. STANDARDS OF REVIEW

      We review for clear error the district court’s findings of fact regarding the

imposition of an enhancement and the assessment of criminal history points under

the Sentencing Guidelines. United States v. Rubio, 317 F.3d 1240, 1244 (11th Cir.

2003); United States v. Hernandez-Martinez, 382 F.3d 1304, 1306 (11th Cir.

2004). “[W]hen a defendant challenges a factual basis of his sentence, the

government has the burden of establishing the disputed fact by a preponderance of

the evidence.” United States v. Polar, 369 F.3d 1248, 1255 (11th Cir. 2004)

(quotation marks omitted). “It is the district court’s duty to ensure that the

Government carries this burden by presenting reliable and specific evidence.”

United States v. Bernardine, 73 F.3d 1078, 1080 (11th Cir. 1996).

      We review de novo the “district court’s interpretation of the Guidelines and

its application of the Guidelines to the facts.” United States v. McGill, 450 F.3d
1276, 1278 (11th Cir. 2006).

      We review the ultimate sentence imposed for reasonableness, in light of the

record and the factors set forth in 18 U.S.C. § 3553(a). United States v. Talley,

431 F.3d 784, 788 (11th Cir. 2005). Our “[r]eview for reasonableness is

deferential[,]” and “the party who challenges the sentence bears the burden of



                                           10
establishing that the sentence is unreasonable in the light of both [the] record and

the factors in section 3553(a).” Id.

       And we review issues raised for the first time on appeal for plain error. See

United States v. Shelton, 400 F.3d 1325, 1328 (11th Cir. 2005).

                                  III. DISCUSSION

       In this consolidated appeal, Kevin argues that the district court erred by

imposing: (1) a two-level enhancement for obstruction of justice; (2) one criminal

history point each for his 1997 conviction for driving with a suspended license and

his 1998 conviction for obstructing a law enforcement officer; (3) three criminal

history points for his 1995 drug-possession conviction; and (4) a sentence that is

unreasonable. Lavonnia argues that the district court erred by failing to give her

notice that it was contemplating an upward departure. We address each argument

in turn.

                    A. Enhancement for Obstruction of Justice

       Pursuant to § 3C1.1, a defendant’s offense level may be increased by two

levels if the court finds that:

       (A) the defendant willfully obstructed or impeded, or attempted to
       obstruct or impede, the administration of justice during the course of
       the investigation, prosecution, or sentencing of the instant offense of
       conviction, and (B) the obstructive conduct related to (i) the
       defendant’s offense of conviction and any relevant conduct; or (ii) a
       closely related offense . . . .

                                          11
U.S.S.G. § 3C1.1. Application Note 5 accompanying § 3C1.1 provides that

“avoiding or fleeing from arrest” is a type of conduct that “ordinarily” does not

warrant application of this enhancement. Id. § 3C1.1, comment. (n.5(e)) (emphasis

added). Accordingly, in United States v. Alpert, this court held that “successfully

avoiding arrest, alone, does not warrant an enhancement for obstruction of

justice. . . . [T]he § 3C1.1 enhancement does not apply to persons engaged in

criminal activity who learn of an investigation into that activity and simply

disappear to avoid arrest, without more.” 28 F.3d 1104, 1107 (11th Cir. 1994)

(emphasis added). But the obstruction enhancement may be warranted if the

defendant “engaged in additional conduct while avoiding arrest, . . . particularly if

that conduct significantly hindered the investigation or prosecution of [his]

offenses.” Id. (emphasis added).

      Kevin first argues that because both the two-level obstruction enhancement

and the restitution order were imposed as a result of his false-distress-signal

offense (what Kevin terms, “the obstructive offense”), he has received “double

punishment” for the same conduct. He argues that the restitution order “punished

[him] independently for the obstructive conduct” because his “conviction for false

distress signal under 14 U.S.C. § 88(c) is what triggered the restitution.”

According to Kevin, this “result contradicts Application Note 7 which directs no



                                          12
further adjustment for obstruction unless significant further obstruction occurred,”

and “there was no significant further obstruction.” We are unpersuaded.

      The obstruction enhancement did not constitute “double punishment”

because the purpose of restitution under 14 U.S.C. § 88(c) is not to punish, but to

compensate the Coast Guard for the resources it expended in responding to Kevin’s

false distress call. See United States v. James, 986 F.2d 441, 444 (11th Cir. 1993)

(“[T]he cost provision in 14 U.S.C. § 88(c) requires that [the defendant] be held

liable for all costs the Coast Guard incurred in responding to [the defendant’s] false

distress message.”). Moreover, the conduct supporting the obstruction

enhancement—sending a false distress signal, faking his death, fleeing to South

Carolina, holding a funeral service in which he was eulogized by friends and

family, assuming a false identity using forged documents, and evading federal

authorities for approximately eight months—constituted much more than the mere

act of “sending a false distress signal” and was not fully accounted for in the

restitution Kevin was ordered to pay under 14 U.S.C. § 88(c). Rather, the

obstruction enhancement reflects (and punishes) the series of actions in which

Kevin directed and participated as part of his elaborate ruse to evade federal

authorities and stymie their investigation.

      Furthermore, Kevin’s reliance on Application Note 7 is misplaced.



                                          13
Although Application Note 7 provides that an obstruction enhancement may not be

applied to an obstruction offense, U.S.S.G. § 3C1.1, comment. (n.7), here, the

obstruction enhancement was applied to Kevin’s cocaine-distribution offense.

Thus, even assuming Kevin’s false-distress-signal offense constitutes an

“obstruction offense,” the obstruction enhancement was not applied to this

offense.2

       Kevin next argues that his “flight itself was insufficient to support” the

enhancement, and he cites Application Note 5 and Alpert to support this

contention. He also asserts that there “may have been other motives” for his flight,

including fear of other drug dealers who may have known that he was considering

cooperating with federal officials. To that end, he argues that he did not possess

the mens rea required under the Guidelines because he did not “willfully” obstruct

justice. Again, we are unpersuaded.

       First, although Application Note 5 provides that “avoiding or fleeing from


       2
          As discussed above, Kevin’s offense level for the cocaine-distribution offense was
calculated as 34, including the two-level enhancement for obstruction of justice, pursuant to
U.S.S.G. § 3C1.1. Kevin’s offense level for sending a false distress signal was calculated as 18,
including a 12-level enhancement for the $314,019 amount of loss incurred by the Coast Guard,
pursuant to § 2B1.1(b)(1)(G). Thus, an enhancement for obstruction of justice was not applied
to the false-distress-signal offense. Pursuant to § 3D1.2, Kevin’s cocaine-distribution offense
was grouped with his false-distress-signal offense, resulting in an adjusted offense level for the
group of 34 (which is the highest adjusted offense level of the two offenses in the group). See
U.S.S.G. § 3D1.2(a)-(c). Kevin’s offense level was then reduced by three levels assessed for his
acceptance of responsibility, pursuant to U.S.S.G. § 3E1.1(a), resulting in a total offense level of
31.

                                                 14
arrest” “ordinarily” does not warrant application of the § 3C1.1 enhancement, it

does not entirely foreclose the application of this enhancement, especially where

the conduct at issue involved more than merely “avoiding or fleeing from arrest.”

See id. § 3C1.1, comment. (n.5(e)). And although we held in Alpert that the

obstruction enhancement does not apply to persons who learn of an investigation

into their criminal activity “and simply disappear to avoid arrest, without more,”

we also held that the obstruction enhancement may be warranted if the defendant

“engaged in additional conduct while avoiding arrest, . . . particularly if that

conduct significantly hindered the investigation or prosecution of [his] offenses.”

Alpert, 28 F.3d at 1107 (emphasis added). Contrary to his assertions, Kevin did

“more” than “simply disappear to avoid arrest.” Kevin not only sent a false

distress signal to the Coast Guard, he faked his death, fled the state of Georgia, had

his wife and others hold a memorial service for him, assumed a false identity using

forged documents, and evaded authorities for approximately eight months. Thus,

Kevin “engaged in additional conduct while avoiding arrest,” and this conduct

significantly hindered the investigation and prosecution of his underlying offense

(cocaine distribution). See id. As such, Kevin’s reliance on Application Note 5

and Alpert is misplaced.

      We also reject Kevin’s argument that he lacked the mens rea of “willfulness”



                                           15
required under the Guidelines. The timing of Kevin’s feigned death, his

subsequent efforts to evade law enforcement (for example, assuming a false

identity by using forged documents, and fleeing to South Carolina, Virginia, and

ultimately to Florida), his family’s ongoing cover-up of the ruse, and the

substantial degree of planning required to execute the ruse all create a strong

inference that Kevin “willfully” obstructed and impeded the Government’s efforts

to investigate and prosecute him for his cocaine-distribution activities. That

Kevin’s actions may also have been motivated by his fear of other drug dealers is

of no moment.

     B. Criminal History Points for Driving with a Suspended License &
       Obstructing Law Enforcement by Providing False Information

      Section 4A1.1 of the Sentencing Guidelines sets forth the number of

criminal history points to assign to certain prior convictions based on a variety of

factors, including the length of imprisonment imposed. U.S.S.G. § 4A1.1; United

States v. Glover, 154 F.3d 1291, 1293 n.3 (11th Cir. 1998). Under § 4A1.1(a), the

district court must assess three criminal history points for each prior sentence of

imprisonment exceeding one year and one month. U.S.S.G. § 4A1.1(a). Pursuant

to § 4A1.1(b), the district court must assign two criminal history points for each

prior sentence of imprisonment of at least 60 days that is not counted in

§ 4A1.1(a). Id. § 4A1.1(b). And under § 4A1.1(c), one criminal history point is to

                                          16
be added for each prior sentence that is not included in § 4A1.1(a) and § 4A1.1(b).

Id. § 4A1.1(c). Sentences imposed for certain enumerated offenses, such as

“[d]riving without a license or with a revoked or suspended license” and providing

“[f]alse information to a police officer[,]” are counted “only if (A) the sentence

was a term of probation of at least one year or a term of imprisonment of at least

thirty days, or (B) the prior offense was similar to an instant offense.” Id.

§ 4A1.2(c)(1).

      “A conviction for which the imposition or execution of sentence was totally

suspended or stayed shall be counted as a prior sentence under § 4A1.1(c).” Id.

§ 4A1.2(a)(3). To that end, Application Note 2 accompanying § 4A1.1 provides

that “[f]or the purposes of applying § 4A1.1(a), (b), or (c), the length of a sentence

of imprisonment is the stated maximum . . . . That is, criminal history points are

based on the sentence pronounced, not the length of time actually served.” Id.

§ 4A1.2, comment. (n.2) (emphasis added). Thus, for example, in United States v.

Baker, 116 F.3d 870 (11th Cir. 1997), following the defendant’s conviction in state

court for writing worthless checks, the state court sentenced him to one year of

probation, contingent upon his paying the assessed fees. Id. at 873. This court

applied the “stated maximum” rule and held that “the length of the probationary

sentence received by” the defendant “is—for the purpose of computing his criminal



                                          17
history score—one year, the ‘stated maximum.’” Id. at 874 (emphasis added).

      Here, the PSI states that Kevin pleaded guilty to driving with a suspended

driver’s license in 1997, and he was sentenced to 12 months’ probation and

ordered to pay a $400 fine. The PSI also states that in 1998, Kevin pleaded guilty

to obstructing a law enforcement officer by providing false information, and he

was given a suspended sentence of 12 months’ probation and ordered to pay a

$150 fine. Kevin was assessed one criminal history point for each of these

offenses.

      Kevin asserts that the one year of probation imposed following his 1997

conviction for driving with a suspended license was contingent on payment of a

fine, and once he paid the fine, the probation was terminated. He further asserts

that the state court suspended the one year of probation imposed following his

1998 conviction for obstructing a law enforcement officer by providing false

information. Thus, according to Kevin, because he did not actually serve the

probation imposed for either the 1997 or the 1998 convictions, the assessment of a

criminal history point for each of these convictions was in error. We disagree.

      As stated above, the Guidelines provide that sentences imposed for driving

“with a revoked or suspended license” and providing “[f]alse information to a

police officer[,]” are counted in assessing criminal history points if, inter alia, “the



                                           18
sentence was a term of probation of at least one year.” U.S.S.G. § 4A1.2(c)(1).

And “criminal history points are based on the sentence pronounced, not the length

of time actually served.” Id. § 4A1.2, comment. (n.2) (emphasis added); Baker,
116 F.3d at 873 n.6 (“[T]he relevant inquiry is what sentence was imposed, not

what sentence was actually served.”). Because the sentence actually pronounced

following each of the offenses at issue was one year of probation, the assessment

of one criminal history point for each of these offenses was not erroneous. That

Kevin may not have actually served one year of probation for these offenses is

irrelevant. See Baker, 116 F.3d at 873 n.6.

               C. Criminal History Points for Cocaine Possession

      As discussed above, pursuant to U.S.S.G. § 4A1.1(a), the district court must

assess three criminal history points for each prior sentence of imprisonment

exceeding one year and one month, and under § 4A1.1(b), the district court must

assign two criminal history points for each prior sentence of imprisonment of at

least 60 days that is not counted in § 4A1.1(a). U.S.S.G. § 4A1.1(a), (b).

      On appeal, Kevin argues that the assignment of three criminal history points

for his 1995 cocaine-possession conviction is “speculative” because there is no

record evidence that he served more than one year and one month in prison as a

result of this conviction. Kevin states that as a result of his 1999 arrest for selling



                                           19
cocaine, in April 2000, he was convicted of selling and distributing cocaine in

violation of state law, and he was sentenced to six years and six months of

imprisonment. He contends that the probation imposed for his 1995 conviction

was revoked following his 2000 convictions, and “[t]he time served for revocation

was served concurrently with the sentence” imposed for these convictions. In

support of this contention, Kevin submits a document from the Superior Court of

Chatham County, Georgia, which shows that on April 7, 2000, his probation was

revoked “in full,” and the time to be served upon revocation would “run

concurrent” with the sentence imposed for his 2000 convictions. According to

Kevin, however, there is “no other specific evidence” regarding how much time he

actually served in prison as a result of his 1995 cocaine-possession conviction, and

absent “specific information” regarding “the exact amount of time served”

following the April 2000 revocation, “it is impossible to know how many criminal

history points should be assessed.”

      We need not address these arguments, however, because even had the

Government failed to establish that the balance of Kevin’s 1995-imposed probation

exceeded one year and one month at the time of the April 2000 revocation, the

resulting error was harmless, as Kevin’s Guidelines imprisonment range would

remain unchanged. Kevin does not dispute that he was confined for 60 days



                                         20
following a 1996 revocation of his 1995-imposed probation. And, pursuant to

§ 4A1.1(b), the district court must assign two criminal history points for each prior

sentence of imprisonment of at least 60 days. U.S.S.G. § 4A1.1(b). Thus, even

excluding the April 2000 revocation, the 60 days of imprisonment Kevin served

pursuant to the 1996 revocation would result in the assessment of two criminal

history points. Kevin would therefore have 10 total criminal history points, which

would result in a criminal history category of V, as the district court determined.

See U.S. Sentencing Guidelines Manual, ch. 5, pt. A (2006) (Sentencing Table).

As such, Kevin’s Guidelines imprisonment range would remain unchanged at 168

to 210 months. See id. Accordingly, even had the district court erred in assessing

three criminal history points for the 1995 cocaine-possession offense, the error was

harmless.

                      D. Reasonableness of Kevin’s Sentence

      After United States v. Booker, 543 U.S. 220, 125 S. Ct. 738, 160 L. Ed. 2d
621 (2005), sentencing requires two steps. “First, the district court must consult

the Guidelines,” which, “at a minimum, obliges the district court to calculate

correctly the sentencing range prescribed by the Guidelines.” United States v.

Crawford, 407 F.3d 1174, 1178 (11th Cir. 2005). The district court must then

impose a sentence that is reasonable in light of the factors set forth in 18 U.S.C.



                                          21
§ 3553(a). Talley, 431 F.3d at 788. These factors include: the nature and

circumstances of the offense, 18 U.S.C. § 3553(a)(1); the history and

characteristics of the defendant, id.; the need for the sentence to reflect the

seriousness of the offense, promote respect for the law, and provide just

punishment for the offense, id. § 3553(a)(2)(A); the need for the sentence to afford

adequate deterrence, id. § 3553(a)(2)(B); the need to protect the public from further

crimes of the defendant, id. § 3553(a)(2)(B); and the Guidelines imprisonment

range, id. § 3553(a)(4)(A). Although sentencing courts must be guided by these

factors, the district court is not required to state on the record that it has explicitly

considered each of these factors or to discuss each of these factors. United States

v. Thomas, 446 F.3d 1348, 1357 (11th Cir. 2006). Moreover, “[t]he weight to be

accorded any given § 3553(a) factor is a matter committed to the sound discretion

of the district court[,]” and “[w]e will not substitute our judgment in weighing the

relevant factors.” United States v. Williams, 456 F.3d 1353, 1363 (11th Cir. 2006)

(citations omitted).

       Kevin argues that his sentence is unreasonable in light of Booker and § 18

U.S.C. § 3553(a) because “[a] substantially lesser sentence would definitely

comply with the purposes of sentencing and would be more than adequate to deter




                                            22
this type of misconduct.”3 We disagree.

       First, as we concluded above, the district court correctly calculated Kevin’s

Guidelines imprisonment range as 168 to 210 months. Moreover, noting “the

statutory factors set in 18 U.S.C. [§] 3553(a),” the court discussed Kevin’s history

of drug use, his past participation in drug sales, the death “ruse” he staged to evade

authorities, and the costs incurred by the Coast Guard during its efforts to search

for him upon receiving the false distress signal. Thus, it is clear that, in accordance

with Booker, the court discussed and considered Kevin’s history and

characteristics, see 18 U.S.C. § 3553(a)(1), the nature and circumstances of the

offense, see id., the seriousness of the offense, see id. § 3553(a)(2)(A), and the

need to afford adequate deterrence to criminal conduct, see id. § 3553(a)(2)(B).

And although a sentence within the Guidelines range is not per se reasonable,

when, as here, “the district court imposes a sentence within the advisory Guidelines

range, we ordinarily will expect that choice to be a reasonable one.”4 Talley, 431

       3
          Kevin also argues that the district court erred by denying his motion for a downward
departure because his criminal history score over-represents the seriousness of his criminal
history, and the Guidelines’ 100-to-1 ratio between crack and powder cocaine is unduly harsh.
Because nothing in the record suggests that the district court believed it lacked the authority to
downwardly depart, we lack jurisdiction to review the court’s refusal to do so. See United States
v. Dudley, 463 F.3d 1221, 1228 (11th Cir. 2006); United States v. Winingear, 422 F.3d 1241,
1245 (11th Cir. 2005).
       4
         In this circuit, we do not presume that a sentence within the properly calculated
Guidelines range is reasonable. See United States v. Hunt, 459 F.3d 1180, 1185
(11th Cir. 2006). “Recently, however, the U.S. Supreme Court upheld other circuits’ decisions
affording such a presumption, noting that a sentence, independently calculated by the district
23
F.3d at 788. We therefore conclude that Kevin has failed to carry his burden of

establishing that the 188-month sentence is unreasonable.

                                   E. Upward Departure

       Lavonnia argues that the district court erred by failing to give her notice that

it was contemplating an upward departure before imposing sentence. Because

Lavonnia did not raise this argument to the district court, we review it for plain

error. See Shelton, 400 F.3d at 1328. Under the plain error standard, Lavonnia

must show (1) error, (2) that is plain, (3) that affects her substantial rights, and

(4) that “seriously affects the fairness, integrity, or public reputation of judicial

proceedings.” Id. at 1329.

       Rule 32(h) of the Federal Rules of Criminal Procedure requires the district

court to give the parties “reasonable notice that it is contemplating a departure”

from the applicable sentencing range “on a ground not identified for departure

either in the presentence report or in a party’s prehearing submission. . . .” Fed. R.

Crim. P. 32(h). But this notice requirement does not apply to a sentence outside of

the advisory Guidelines range as a result of the district court’s imposition of a


court in accordance with Booker, that falls within the properly calculated Guidelines range
‘significantly increases the likelihood that the sentence is a reasonable one.’” United States v.
Campbell, 491 F.3d 1306, 1313 (11th Cir. 2007) (citing Rita v. United States, 551 U.S. ----, 127
S. Ct. 2456, 168 L. Ed. 2d 203 (2007)). “We recognize that the Court’s rationale in Rita calls into
question our reasons for not affording a presumption of reasonableness.” Id. at 1314 n.8
(contrasting Rita, 127 S. Ct. at 2463-67, with Hunt, 459 F.3d at 1185).


                                               24
variance in light of the factors set forth in 18 U.S.C.§ 3553(a). United States v.

Irizarry, 458 F.3d 1208, 1212 (11th Cir. 2006), petition for cert. filed, (U.S. Oct.

26, 2006) (No. 06-7517). To that end, in Irizarry, this court held that “[a]fter

Booker, parties are inherently on notice that the sentencing guidelines range is

advisory” and “cannot claim unfair surprise or inability to present informed

comment . . . when a district court imposes a sentence above the guidelines range

based on the section 3553(a) sentencing factors.” Id.

      Here, it is clear that the district court did not impose a Guidelines

“departure,” rather, the court imposed a variance—an above-the-Guidelines

sentence based upon its consideration of the factors set forth in § 3553(a). First,

the district court did not cite to a specific Guidelines departure provision. See

United States v. Eldick, 443 F.3d 783, 788 n.2 (11th Cir.), cert. denied, --- U.S.

----, 127 S. Ct. 251, 166 L. Ed. 2d 196 (2006). Second, during the sentencing

hearing, the district court’s discussion of Lavonnia’s “egregious” act of requesting

“more money to further a search that she knew” to be “bogus from the outset,”

even though she “had considerably above-average earnings” indicates that the

court considered the nature and circumstances of the offense, see 18 U.S.C.

§ 3553(a)(1), and Lavonnia’s history and characteristics, see id. The court also

stated that Lavonnia’s “conduct in this instance merits that extra six months”;



                                          25
Lavonnia had received a “great benefit” from her plea agreement because

restitution could not be ordered to the Coast Guard “for criminal conduct in which

[Lavonnia] played a significant part”; and “the advisory guidelines range” is

“substantially lower” than had Lavonnia been convicted of all counts in the

indictment. The court also noted that the statutory maximum sentence for

Lavonnia’s offense is five years’ imprisonment. These statements demonstrate that

the court considered the seriousness of Lavonnia’s offense, see id. § 3553(a)(2)(A),

and the advisory Guidelines range, see id. § 3553(a)(4). Thus, rather than impose a

Guidelines departure, the district court exercised its post-Booker discretion to

impose a reasonable sentence outside the Guidelines range because it concluded

that a sentence inside of that range was inadequate. Because the district court did

not impose a Guidelines departure, it was under no obligation to give Lavonnia

advance notice under Rule 32(h). See Irizarry, 458 F.3d at 1212.

                                IV. CONCLUSION

      For the foregoing reasons, we AFFIRM the sentences.




                                          26